                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

DENNIS CONKLIN                                                                PLAINTIFF

V.                            CASENO. 5:19-CV-05190

SHERIFF SHAWN HOLLOWAY;
OFFICER FRISCHMAN;
OFFICER SIMER; and OFFICER
ARCHARGELSKY                                                               DEFENDANTS

                                OPINION AND ORDER

     Plaintiff Dennis Conklin filed this action pursuant to 42 U.S.C. §1983.           He

proceeds pro se and in forma pauperis.

     When he filed this case, Conklin was specifically advised that he was required to

immediately inform the Court of any change of address. See Doc. 3. If Plaintiff was

transferred or released, Plaintiff was told he must advise the Court of any change in his

address by no later than thirty (30) days from the time of his transfer to another facility

or his release. Additionally, Rule 5.5(c)(2) of the Local Rules for the Eastern and

Western Districts of Arkansas requires pro se parties to “promptly notify the Clerk and

other parties to the proceedings of any change in his or her address, to monitor the

progress of the case, and to prosecute or defend the action diligently.”

     On October 28, 2019, mail was returned to the Court as undeliverable with a

notation that Conklin was no longer incarcerated at the Benton County Detention

Center. See Doc. 6. Conklin had until November 27, 2019, to provide the Court with

his new address.

     To date, Conklin has not provided a new address or contacted the Court in any

way. Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule

                                            1
41(b) of the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for

the Eastern and Western Districts of Arkansas.

     IT IS SO ORDERED on this 5th day of December, 2019.



                                              /s/Timothy L. Brooks_______________
                                              TIMOTHY L. BROOKS
                                              UNITED STATES DISTRICT JUDGE




                                          2
